Exhibit 10.59

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is entered into on March 16, 2009
between Spansion LLC and Spansion, Inc., (together, “Spansion”) and Samsung
Electronics Co., Ltd. (“Samsung”) (each, a “Party” and collectively, the
“Parties”) for purposes of resolving patent disputes between the parties through
licenses and covenants. For good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Parties agree to be bound by the following
terms:

 

  1. Definitions.

 

  a. “Change-in-Control” means a transaction or a series of related transactions
in which (i) one or more related entities or persons who did not previously own
at least a fifty percent (50%) interest in the Party in question obtain at least
a fifty percent (50%) interest in such Party or (ii) the acquisition of all or
substantially all assets of the Party in question or (iii) a merger as a result
of which the stockholders of the Party in question prior to the transaction do
not thereafter own a majority of the Party in question or of the ultimate parent
of the such Party. Notwithstanding the foregoing, circumstances in which
existing debt holders of a Party exchange debt for equity in such Party shall
not by itself be considered a Change-in-Control for purposes of this definition,
provided that such debt holders are strictly financial or financial services
entities (e.g., banks, lenders, investors, etc.) and not, e.g., entities which
make and/or sell products that include semiconductor products or services
related thereto.

 

  b.

“Effective Date” means the date of approval of this Agreement by the Samsung
board of directors (“BOD”), which shall occur no later than seven (7) business



--------------------------------------------------------------------------------

Page 2 of 12

CONFIDENTIAL

 

 

days after the date this Agreement is entered into. Samsung shall notify
Spansion immediately of such approval by its BOD. In the event such approval is
not obtained in the required time period the execution of this Agreement shall
be null and void and the Parties shall not be bound to any of the terms and/or
conditions of this Agreement and shall have no further obligation or liability
in connection with this Agreement

 

  c. “Final Order” means, as applicable, an order or judgment of a court of
competent jurisdiction with respect to the relevant subject matter, which has
not been reversed, stayed, modified, or amended, and as to which the time to
appeal or seek certiorari has expired and no appeal or petition for certiorari
has been timely taken, or as to which any appeal that has been taken or any
petition for certiorari that has been or may be filed has been resolved by the
highest court to which the order or judgment was appealed or from which
certiorari was sought.

 

  d. “Subsidiary” or “Subsidiaries” means any corporation, company, or other
business entity that is: (i) directly or indirectly controlled by a Party as of
the date this Agreement is entered into; or (ii) created after such date as a
result of a reorganization of a Party, provided that, in the case of Spansion,
any such entity is not the result of a merger, acquisition (by or of Spansion),
or purchase of third party assets. A Subsidiary shall cease to be a Subsidiary
under this Agreement as of the date such Subsidiary is no longer controlled by a
Party. For purposes of this Agreement, “control” means beneficial ownership of
greater than fifty percent (50%) of the voting securities of such corporation,
company or other business entity.



--------------------------------------------------------------------------------

Page 3 of 12

CONFIDENTIAL

 

  2. Patent Licenses and Covenants.

 

  a. License. Spansion hereby grants to Samsung a non-exclusive, worldwide,
fully paid-up, royalty-free, perpetual and irrevocable right and license, to
develop, make, have made, use, offer to sell, sell import, and otherwise
commercially exploit products and methods covered by any claim of all patents
and patent applications owned or controlled by Spansion and/or its Subsidiaries
as of the date this Agreement is entered into or in the future (the “Licensed
Patents”). The license granted in this Section 2.a to Samsung is not
transferable and is without the right to sublicense, except to Subsidiaries of
Samsung. This license is irrevocable and not subject to rejection or assignment
in any bankruptcy or other insolvency proceeding.

 

  b. Spansion Covenant. Spansion (on behalf of itself and its Subsidiaries)
hereby covenants not to sue Samsung or its Subsidiaries, or the distributors,
resellers, retailers and customers of Samsung or its Subsidiaries under the
Licensed Patents for making, having made, using, having used, selling, having
sold, offering for sale, having offered for sale, importing or having imported
any products or services of Samsung and/or its Subsidiaries or practicing any
methods claimed in the Licensed Patents in connection with any products or
services of Samsung and/or its Subsidiaries (the “Covenant Not to Sue”). The
Covenant Not to Sue shall be worldwide and shall continue in perpetuity.

 

  c.

Samsung Covenant. Samsung hereby covenants not to assert its patents or patent
applications owned by Samsung and controlled by its Semiconductor Division (the
“Samsung Semiconductor Patents”) now or in the future against Spansion



--------------------------------------------------------------------------------

Page 4 of 12

CONFIDENTIAL

 

 

and its Subsidiaries personally with respect to any product it makes (or has
exclusively made for it) and sells exclusively under a brand it owns or
controls. Neither Spansion nor its Subsidiaries may assign, delegate, sell,
transfer, sublicense or otherwise dispose of, voluntarily or involuntarily, by
operation of law or otherwise, any or all of its or their rights under the
covenant set forth in this Section 2.c to any other person, third party,
business or entity. Any such purported assignment, delegation, sale, transfer,
sublicense or other disposition shall be deemed a breach of this Agreement and
shall be null and void. In the event of a Change-in-Control of Spansion the
covenant set forth in this Section 2.c shall immediately terminate.

 

  d.

Settlement. Subject to Section 7 below, within ten (10) days after the date by
which both (i) the court (the “Bankruptcy Court”) with jurisdiction over any
Spansion chapter 11 proceeding (the “Bankruptcy Cases”) issues a Final Order
approving this Agreement (as required to be obtained by Spansion as set forth in
Section 7) and (ii) the dismissals of litigation required pursuant to Section 3
below are obtained, Samsung shall make an initial payment to Spansion’s Counsel,
King & Spalding in the amount of forty million dollars (US$40,000,000.00) by
direct wire transfer to King & Spalding. Samsung shall further pay to Spansion
by wire transfer in the amount of thirty million dollars (US$30,000,000.00) in
six equal monthly installments of five million dollars (US$5,000,000) each
beginning thirty (30) days after such initial payment is made. The payments
herein are subject to withholding taxes required by the Korean tax authorities
pursuant to the Tax Treaty between the U.S.A. and Korea. Samsung shall withhold
and timely



--------------------------------------------------------------------------------

Page 5 of 12

CONFIDENTIAL

 

 

pay any such tax amounts from each of the payments provided herein to the Tax
Authorities and promptly furnish Spansion with certificates or receipts as proof
of tax payment.

 

  3. Stays of Litigation. Immediately upon entering into this Agreement, the
Parties agree to seek approval to stay all proceedings and actions, including
International Trade Commission Investigation No. 337-TA-664 (the “ITC Action”)
and Civil Action No. 08-855-SLR (D. Del) (the “Civil Action”) and in the action
now pending in Japan, entitled H21(WA)1989 and H21(WA)1986 (the “Japanese
Action”). The Parties shall jointly cooperate in effecting all such stays of
litigation and other proceedings until the Bankruptcy Court issues a Final Order
approving this Agreement. In the event the Court or ITC will not agree to stay
the litigations as set forth herein, the Parties agree to seek approval to
dismiss or terminate the litigation(s) without prejudice to re-filing if this
settlement is not approved under the terms set forth herein. The Parties agree
that the intent of this provision is to cease all activity related to the
litigations and avoid incurring any costs and fees with respect to the
litigations until a Final Order approving this Agreement is issued and the
Parties agree to cooperate to avoid any unfair prejudice to any Party in the
event that (1) this agreed upon settlement agreement is not approved by the
Bankruptcy Court or (2) the stays contemplated by this provision are not
approved by the relevant courts or agencies, including all reasonable extensions
of time.

 

  4.

Dismissals of Litigation. Upon the entry of a Final Order approving this
Agreement, Spansion shall, within ten (10) business days, file a notice of
dismissal with prejudice of the Civil Action and a motion to terminate with
prejudice the ITC Action, and such dismissal and termination shall be against
all defendants and respondents, respectively.



--------------------------------------------------------------------------------

Page 6 of 12

CONFIDENTIAL

 

 

Upon the entry of a Final Order approving this Agreement, Samsung shall, within
ten (10) business days file a notice of dismissal with prejudice of its
counterclaims in the Civil Action and in the Japanese Action. The Parties shall
jointly cooperate in effecting all such dismissals with prejudice.

 

  5. Representation and Warranty. Spansion represents and warrants that: (i) it
has full corporate power and authority to execute and deliver this Agreement
subject to approval by the Bankruptcy Court; (ii) it has the right to grant the
license, the Covenant Not to Sue and the releases herein and that the license
shall be final subject to approval by the Bankruptcy Court, (iii) it has not
granted and will not grant any licenses or other rights, under the Licensed
Patents or otherwise, that would conflict with or prevent the rights granted to
Samsung hereunder; (iv) that during the period of time from ninety (90) days
prior to the date this Agreement is entered into and the Effective Date, it has
not assigned or transferred or otherwise encumbered any patents and/or patent
applications owned or controlled by Spansion and/or its Subsidiaries; and
(v) that the Licensed Patents include all patents involved in the ITC and
Delaware actions, all foreign counterparts, and all patents acquired or
controlled as a result of the acquisition of Saifun Semiconductor. The Parties
acknowledge that this is a license of intellectual property subject to
Section 365(n) of title 11 of the United States Code.

 

  6.

Waivers and Releases. Each of Spansion and Samsung, for itself and its
Subsidiaries, and their past, present, and future partners, directors, officers,
shareholders, executives, administrators, parent companies, subsidiaries,
divisions, employees, servants, insurers, representatives, affiliates, agents,
assigns, attorneys, predecessors, and successors in interest, do hereby
irrevocably release, remise, acquit, and forever discharge the other



--------------------------------------------------------------------------------

Page 7 of 12

CONFIDENTIAL

 

 

Party, its Subsidiaries, their respective past, present, and future partners,
directors, officers, shareholders, executives, administrators, parent companies,
subsidiaries, divisions, employees, servants, insurers, representatives,
affiliates, agents, assigns, attorneys, predecessors, and successors in
interest, and in the case of Spansion, for itself and its Subsidiaries, the
customers of Samsung and its Subsidiaries (but solely in connection with Samsung
products and services), from any and all actions, causes of action, claims,
suits, demands, rights, debts, dues, obligations, accounts, contracts,
agreements, controversies, rights, judgments, damages, losses, costs, expenses,
fees, attorneys’ fees, sanctions, executions, liabilities, obligations, and any
and all other liabilities of any kind whatsoever, either in law or equity,
whether known or unknown, suspected or unsuspected, that either of the Parties
ever had, now has, or may have, prior to or as of the Effective Date, arising
out of or relating in any way to the Licensed Patents or the Samsung
Semiconductor Patents. For the avoidance of doubt the releases set forth above
do not cover amounts that may be owed as the purchase price for the sale of
products and services between the Parties.

The Parties intend the above releases to be effective regardless of whether the
basis for any claims released is now known to or anticipated by the Parties and
shall be effective even if facts relevant to this Agreement are found, after the
Effective Date, to be different from the facts believed or assumed to be true as
of the Effective Date. The Parties acknowledge that they are each aware of
California Civil Code Section 1542, which provides as follows:



--------------------------------------------------------------------------------

Page 8 of 12

CONFIDENTIAL

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

The Parties agree to expressly waive any rights either of them may have under
this Code section or under federal, state or common law statutes or judicial
decisions of similar nature, and knowingly and voluntarily waive such unknown
claims.

 

  7. Bankruptcy Court Approval. The payments pursuant to Section 2.d. are
expressly subject to approval by the Bankruptcy Court by a Final Order approving
this Agreement in form and substance reasonably acceptable to Samsung (the
“Bankruptcy Court Order”) that includes, without limitation, findings that
(i) the Spansion assets that are the subject hereof are property of the debtors’
estates in the Bankruptcy Cases, (ii) all the representations and warranties of
Spansion in Section 5 above are true and accurate, (iii) the license granted to
Samsung is irrevocable and not subject to rejection or assignment in any
bankruptcy or other insolvency proceeding, (iv) the Bankruptcy Court has
jurisdiction to approve and enforce this Agreement and all actions contemplated
hereby, and (v) any liens or encumbrances, whether granted as adequate
protection or otherwise, shall not interfere in any way with the license and
covenants contained in Sections 2(a) and (b) herein. In addition, in no event
shall the license in Section 2(a) herein itself be subject to any lien,
including any lien granted as adequate protection. Any motion seeking approval
of the proposed Bankruptcy Court Order must be reasonably acceptable to Samsung.
Spansion will take all actions necessary and both parties will cooperate fully
in order to obtain prompt approval of this Agreement in its original form in the
Bankruptcy Cases.



--------------------------------------------------------------------------------

Page 9 of 12

CONFIDENTIAL

 

  8. Successors. The license in Section 2.a above and the Covenant Not to Sue
shall be binding on successors in interest to, all transferees or assignees of
and any exclusive licensee of any Licensed Patents, or any rights granted in any
Licensed Patents. Spansion (on behalf of itself and its Subsidiaries)
represents, warrants and covenants that it shall not assign any of the Licensed
Patents without obtaining a written agreement by the assignee of such patent to
be bound by the licenses and the Covenant Not to Sue.

 

  9. Term and Termination.

 

  a. Term. This Agreement shall commence as of the Effective Date and shall
expire upon the expiration of the last to expire of the Licensed Patents (the
“Term”) unless otherwise terminated in accordance with its terms.

 

  b.

Termination. Subject to Section 11.d, this Agreement shall terminate:
(i) automatically unless the Bankruptcy Court Order is issued within sixty days
of the filing of the motion seeking its approval (or such other period of time
as the Parties agree in writing, such agreement not to be unreasonably
withheld); (ii) automatically upon the failure by the Parties to obtain the
dismissals of litigation required by Section 4 within thirty days of the first
filed notice of dismissal related thereto (or such other period of time as the
Parties agree in writing, such agreement not to be unreasonably withheld);
(iii) at Samsung’s election upon written notice in the event any motion or other
pleading by Spansion to the Bankruptcy Court describing this Agreement is not
reasonably satisfactory to Samsung; and (iv) at Samsung’s election upon written
notice in the event the Bankruptcy Court modifies the terms and conditions of
this Agreement from its



--------------------------------------------------------------------------------

Page 10 of 12

CONFIDENTIAL

 

 

original form. Other than as set forth in this Section 9.b, this Agreement may
only be terminated by mutual written agreement of the Parties.

 

  10. Confidentiality. The Parties warrant and represent that they and their
counsel have kept — and agree, warrant, and represent that they and their
counsel will keep — all negotiations to resolve the litigation, and all terms of
this Agreement strictly confidential to the extent permitted by law; provided
that Samsung may disclose in relevant part as reasonably necessary the scope of
the license, Covenant Not to Sue and release granted herein to its (and its
Subsidiaries’) third party customers and business partners (e.g., distributors,
resellers, retailers, etc.); provided further that Spansion may disclose as
reasonably necessary the terms of this Agreement to obtain Creditor Approval and
entry of the Bankruptcy Court Order.

 

  11. Miscellaneous.

 

  a. Choice of Laws. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
law provisions. Any actions to enforce this Agreement or based on any of the
issues in this Agreement shall be brought in the State or Federal Courts of New
York.

 

  b. No Admission of Infringement, Enforcement or Validity. This Agreement
represents the settlement of disputed claims asserted by each Party. Nothing
contained herein is or is to be construed as an admission or evidence of
liability on the part of the other Party.

 

  c.

Supplemental Terms. This Agreement sets forth the entire agreement among the
Parties as it relates to the subject matter of this Agreement, and replaces and



--------------------------------------------------------------------------------

Page 11 of 12

CONFIDENTIAL

 

 

supersedes any and all prior agreements, promises, proposals, representations,
understandings and negotiations, written or not, relating to the same. No
modification, amendment, supplement to or waiver of any provision of this
Agreement will be binding upon the Parties unless made in a writing signed by
the Parties. A failure of a Party to exercise any right provided for herein
shall not be deemed to be a waiver of any right hereunder. If any provision of
this Agreement is found or held to be invalid or unenforceable, the meaning of
such provision will be construed, to the extent feasible, so as to render the
provision enforceable, and if no feasible interpretation shall save such
provision, it will be severed from the remainder of this Agreement, as
appropriate. The remainder of this Agreement shall remain in full force and
effect unless the severed provision is essential and material to the rights or
benefits received by a Party.

 

  d. Survival. Sections 1,2.a, 2.b, 2.c and 5 shall survive any termination of
this Agreement.

 

  12. Subject to Bankruptcy Court Approval. The Parties agree to the terms
herein subject to the Bankruptcy Court Order, provided that if this Agreement is
modified by the Bankruptcy Court in any way, the Parties agree that Samsung may
unilaterally terminate this Agreement upon written notice. The Parties agree to
use their best efforts to obtain the Bankruptcy Court’s approval of this
Agreement in its original form.



--------------------------------------------------------------------------------

Page 12 of 12

CONFIDENTIAL

 

Agreed to this 16 day of March, 2009.

On behalf of Spansion LLC and Spansion, Inc.

 

/s/ Robert C. Melendres

Name:  

Robert C. Melendres

Title:  

EVP & CLO

On behalf of Samsung Electronics Co., Ltd.

/s/ Jeong-Taek Kong

Name:  

Jeong-Taek Kong

Title:  

Sr. VP, IP Team